Opinion issued February 26, 2013




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas

                               NO. 01-12-00382-CV


  NELSON A. GARZA, INDIVIDUALLY, AND T & G PLUMBING, LLC,
                          Appellants

                                         V.

                      CINTAS CORPORATION, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1003982


                        MEMORANDUM OPINION

      Appellants, Nelson A. Garza, Individually, and T & G Plumbing, LLC, have

failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). Appellants’ brief was
first due on June 25, 2012. After being notified that this appeal was subject to

dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2